Title: To George Washington from a Board of General Officers, 23 April 1779
From: Board of General Officers
To: Washington, George



Sir
Bound Brook [N.J.] 23d April 1779.

We the Subscribers met agreable to the General orders of Yesterday to settle the dispute of rank between Majors, Mentges, Murray & Nicholls, and took into consideration the principles on which the Arrangement was made at White-Plains, by the Committee of Congress assisted by B.G. Wayne; We are fully convinc’d That the arrangement then made was just, and we can see no reason why it should be alter’d.
A promotion or an appoin[t]ment of Major Nicholls, to be a Lieut. Colonel appears by the certificate sign’d P. Scull to have been made by Mr President Reed. We know of no circumstance which ought to induce this extraordinary promotion, or do we conceive that President Reed had any right to make it.
It is our opinion that the Arrangement ought to stand as made at White-Plains Vizt
Mentges
Murray
Nicholls
We also took into consideration a dispute of rank between Colonels Stewart and Craig & are of opinion That the appointment of Colonel Stewart on the 17th of June 1777 was valid, as the State in the first instance had the right of appointment. Colonel Craig’s Commission as Colonel is dated 1 Augt following. We are therefore of opinion that Stewart ought to be senior to Craig.

The Baron deKalb M.G.
W. Smallwood B.G.
H. Knox, B.G. Artillery
Wm Woodford B.G.

